DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-21 are pending, of which claims 1, 19, and 20 are independent.


Response to Arguments
Applicant’s arguments, filed June 21, 2022, have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn. 


Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Madasu (US Patent Application Publication No. 2021 /0148213) teaches a neural network model that is trained to produce an objective function defining a response value for an operating variable of the drilling operation. The response value for the operating variable is estimated based on the objective function produced by the trained neural network model. The Neural Network Model 400 of Madasu outputs "Controllable Parameters 420", specifically, weight-on-bit (WOB) 422, RPM 424 and flow rate (Q) 426; noting that the input is "Nonlinear Constraints 410", specifically, torque and drag (T&D) 412, whirl 414 and "DFG" a drilling fluid model 416.
Georgios I. Evangelatos, et al., "Advanced BHA-5 ROP Modeling Including Neural Network Analysis of Drilling Performance Data," teaches using a neural network to produce reasonable estimates about future drilling operations with the same bit but applying different size motors. This provides improved estimates for rate of penetration for various bottom hole assemblies. 
BA Samba et al., "Positive Displacement Motor Modeling: Skyrocketing the Way We Design, Select, and Operate Mud Motors," teaches an application of a combined hybrid approach using finite element, computational fluid dynamics, and fluid structure interaction to determine power curves for motors in the drilling operations. 
However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited combination as a whole; including the combination of limitations specified in the independent claims, including the further limitations:
Claims 1, 19, and 20: “a bit behavior simulator, and a trained drilling motor model trained via machine learning based at least in part on drilling motor simulation results, wherein the trained drilling motor model is a proxy for a drilling motor simulator that generates the drilling motor simulation results …generating bit behavior simulation results using the bit behavior simulator and at least a portion of the well data…;responsive to receipt of a call via the interface, returning drilling motor information from the computational framework based at least in part on execution of the trained drilling motor model using the downhole conditions simulation results and the bit behavior simulation results as input, wherein the drilling motor  information comprises motor performance information and motor fatigue information for drilling the well at the wellsite” in combination with the remaining elements and features of the claimed invention. As the dependent claims depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148